The state introduced sufficient evidence to survive appellant's Crim.R. 29 motion; however, a review of the record herein discloses appellee's failure to establish its case beyond a reasonable doubt. In a civil action, appellee could *Page 384 
possibly prove its case by a preponderance of the evidence, but in this cause it fails to carry its burden of proof to the degree required in this traffic matter.
The officers involved did not observe the commission of the alleged traffic accident. Even the testimony of the prosecuting witness shows only that appellant at one point of time was unavoidably in the wrong lane of traffic, but was in his proper lane when the vehicles collided. The evidence establishes that the truck operated by the prosecuting witness turned in and struck appellant's car in appellant's lane of traffic.
Although appellate courts generally are obligated to respect the trial court's factual findings on appeal, this court may find that the trial court's findings were not supported by substantial credible evidence. Accordingly, I would find that appellee failed to prove its case beyond a reasonable doubt, and therefore I respectfully dissent. The record supports the reversal of the trial court, and, pursuant to App.R. 12(B), appellant should be discharged.